Citation Nr: 0805631	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES 

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy, unspecified.

3.  Entitlement to service connection for peripheral vascular 
disease, right lower extremity.  

4.  Entitlement to service connection for peripheral vascular 
disease, left lower extremity.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to service connection for cataracts.

8.  What evaluation is warranted from September 24, 2004, for 
renal insufficiency?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for 
hypertension, peripheral neuropathy, peripheral vascular 
disease, coronary artery disease, erectile dysfunction, and 
cataracts.  In addition service connection was granted for 
renal insufficiency and a 30 percent rating was assigned.

The issue of what evaluation is warranted from September 24, 
2004, for renal insufficiency is the subject of a Remand 
section of this decision.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam, and 
exposure to a herbicide agent (to include Agent Orange) 
during service is conceded.

2. Hypertension was not manifested in-service; nor was it 
manifested to a compensably disabling degree within one year 
of the veteran's discharge from active service; and it is not 
shown to be caused or chronically worsened by a service-
connected disability.

3. Peripheral neuropathy was not manifested in-service; nor 
was it manifested to a compensably disabling degree within 
one year of the veteran's discharge from active service; and 
it is not shown to be caused or chronically worsened by a 
service-connected disability.

4.  Peripheral vascular disease, right lower extremity, was 
not manifested in-service; nor was it manifested to a 
compensably disabling degree within one year of the veteran's 
discharge from active service; and it is not shown to be 
caused or chronically worsened by a service-connected 
disability.

5.  Peripheral vascular disease, left lower extremity, was 
not manifested in-service; nor was it manifested to a 
compensably disabling degree within one year of the veteran's 
discharge from active service; and it is not shown to be 
caused or chronically worsened by a service-connected 
disability.

6.  Coronary artery disease was not demonstrated in-service 
nor was it manifested to a compensably disabling degree 
within one year of the veteran's discharge from active 
service; and it is not shown to be caused or chronically 
worsened by a service-connected disability.

7. Erectile dysfunction was not demonstrated in- service and 
it is not shown to be caused or chronically worsened by a 
service-connected disability.

8.  Cataracts were not demonstrated in- service and it is not 
shown to be caused or chronically worsened by a service-
connected disability.






CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not caused by a service connected 
disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2. Peripheral neuropathy was not incurred or aggravated by 
active military service, it may not be presumed to have been 
so incurred, and it is not caused by a service connected 
disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310.

3.  Peripheral vascular disease, right lower extremity, was 
not incurred or aggravated by active military service, it may 
not be presumed to have been so incurred, and it is not 
caused by a service connected disability. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

4.  Peripheral vascular disease, left lower extremity, was 
not incurred or aggravated by active military service, it may 
not be presumed to have been so incurred, and it is not 
caused by a service connected disability. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

5.  Coronary artery disease was not incurred or aggravated by 
active military service, it may not be presumed to have been 
so incurred, and it is not caused by a service connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

6.  Erectile dysfunction was not incurred or aggravated by 
active military service, it may not be presumed to have been 
so incurred, and it is not caused by a service connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

7.  Cataracts was not incurred or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not caused by a service connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in October 2004, March 
2005, and July 2005 letters and in an October 2005 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. The statement 
of the case informed the veteran of the specific rating 
criteria which would provide a basis for an increased 
rating.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Moreover, VA informed the claimant of the need 
to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned. While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated. The claimant was 
provided the opportunity to present pertinent evidence. In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Service connection

In order to establish service connection for the claimed 
disorders, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service diseases or injuries and the current 
disabilities. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

Certain chronic disabilities, such as cardiovascular-renal 
disease, including hypertension and coronary artery disease, 
and other organic diseases of the nervous system may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b). In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required. Id.

Given that the veteran served in Vietnam, he is presumed to 
have been exposed to herbicides, to include Agent Orange. 38 
C.F.R. § 3.307(a)(6)(iii) (2007). In this regard, if a 
veteran was exposed to an herbicide agent during service, 
certain diseases are presumed service- connected even if 
there is no record of such disease during service, provided 
that the requirements of 38 C.F.R. § 3.307(a)(6)(ii) and 38 
C.F.R. § 3.307(d) regarding the time in which the 
disabilities must manifest and the rebuttal of the 
presumption are also satisfied. The list of these diseases 
does not, however, include any of the veteran's claimed 
disorders. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure. Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994). In this case, however, the record presents no 
competent evidence in support of a grant of service 
connection.  

Finally, service connection may be granted for a disability 
if it is proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310(a).

Background

The veteran asserts that his service-connected diabetes 
caused his hypertension, peripheral neuropathy, peripheral 
vascular disease of the lower extremities, coronary artery 
disease, erectile dysfunction, and cataracts. In the 
alternative the veteran asserts that his exposure to 
herbicides in Vietnam caused the aforementioned conditions.

In this instance, the service medical records are absent any 
diagnosis or complaints pertaining to hypertension, 
peripheral neuropathy, peripheral vascular disease of the 
lower extremities, coronary artery disease, erectile 
dysfunction, or cataracts.

The veteran was afforded multiple VA examinations in April 
and May 2005. The claims file and medical records were 
reviewed and the examiners were asked to opine whether the 
veteran's hypertension, peripheral neuropathy, peripheral 
vascular disease of the lower extremities, coronary artery 
disease, erectile dysfunction, or cataracts were secondary to 
diabetes mellitus.  The examiners noted that diabetes 
mellitus was diagnosed in February 2003. Chronic kidney 
disease was diagnosed in 1989.  The veteran reported erectile 
dysfunction for about 3 to 4 years.

One VA examiner noted that in the October 1973 military 
retirement examination the veteran's blood pressure reading 
(BP) was 120/80.  Several other BPs were recorded during 
military service.  While a few BPs were elevated, the 
examiner opined the veteran did not have hypertension in 
service.  Medical records beginning in 1994 noted that the 
veteran was diagnosed and treated for hypertension. There was 
no mention of diabetes mellitus in clinical treatment records 
in December 2001.  A July 2003 medical discharge summary 
noted diabetes mellitus. An eye clinic notation in February 
2005 noted a two year history of diabetes mellitus. No 
retinopathy was noted.  A November 2004 consultation noted 
coronary artery disease by history.  The examiner opined that 
it was less likely than not that the veteran's coronary 
artery disease was secondary to diabetes mellitus.  The 
rationale for this was that he had longstanding hypertension 
and a 30-40 pack of cigarettes a year smoking history.  The 
onset of diabetes and coronary artery disease were about the 
same time.

In a genitourinary examination the examiner noted the veteran 
had chronic kidney disease, diabetes mellitus, hypertension, 
and erectile dysfunction.  The examiner opined that the 
veteran's kidney disease was caused by longstanding 
hypertension. However, he opined that diabetes mellitus 
aggravated the chronic kidney disease.
 
A vascular examiner opined that peripheral vascular disease 
was less likely than not caused by or a result of diabetes 
mellitus.  The rationale for this opinion was that diabetes 
mellitus was first diagnosed in 2003; however the veteran's 
peripheral vascular disease began approximately in 1994.  

In a VA hypertension examination recorded BPs were 166/79; 
162/99; and 166/83.  The diagnosis was poorly controlled 
hypertension with elements of chronic kidney disease with 
renal insufficiency. The hypertension was noted to be 
longstanding. The examiner opined that the veteran's chronic 
kidney disease and peripheral vascular disease were most 
likely secondary to hypertension.  However, it appeared that 
the chronic kidney disease had been aggravated by the new 
onset of diabetes given  the significant elevation of 
creatine from 2.1 in January 2002 to 3.0 in January 2004 
after he was diagnosed with diabetes mellitus. He added that: 

Further more, it is my opinion that the 
peripheral vascular disease is most 
likely caused by the hypertension and is 
not caused by diabetes mellitus since 
this is a long standing disease and the 
diabetes is a very recent diagnosis.   He 
has a history of the lower extremity 
surgeries significantly before the onset 
of the diabetes.

Analysis

a.  Hypertension

The initial evidence of hypertension is recorded in a 1994 
medical evaluation report, prepared more than two decades 
following service discharge.  The additional records of 
treatment since 1994 include extensive treatment records for 
various disorders including long term poorly controlled 
hypertension.  No medical record reflects a suggestion of 
herbicide exposure as a causative factor. Neither does the 
evidence suggest any aggravation of the longstanding 
hypertension by diabetes. In addition medical opinions 
recorded in the April and May 2005 VA examinations find it 
unlikely that the hypertension is due to the service 
connected diabetes mellitus.  

Accordingly, the record does not set forth a competent 
medical basis upon which to find that hypertension has any 
objective relationship to service. 

The Board has considered the veteran's assertions that the 
disorder developed as the result of herbicide exposure, or 
diabetes mellitus, however, as a layperson, he does not have 
the requisite training and expertise to render an opinion on 
a medical matter, such as the etiology of a current 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the preponderance of the evidence weighs 
against the veteran's claim for service connection for 
hypertension. Thus, the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied. See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




b.  Peripheral neuropathy, unspecified

A review of the service and post service medical evidence 
fails to reveal any treatment or diagnosis of peripheral 
neuropathy, unspecified. 

Service connection cannot be granted if there is no present 
disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim. See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Service connection therefore is denied 

c.  Peripheral vascular disease, lower extremities

The regulation pertaining to presumptive service connection 
includes peripheral vascular disease. 38 C.F.R. § 3.309(a). 
However it must have been manifested to a compensable degree 
within one year of separation from service, or no later than 
August 1975.  

In the VA examinations in April and May 2005. The examiner 
opined that peripheral vascular disease was less likely than 
not caused by or a result of diabetes mellitus.  The 
rationale for this opinion was that diabetes mellitus was 
first diagnosed in 2003; while the veteran's peripheral 
vascular disease began approximately in 1994.  

Hence, the Board concludes that the preponderance of the 
evidence is against finding a link between the veteran's 
period of service and peripheral vascular disease, or that 
peripheral vascular disease is due to diabetes mellitus. 
Consequently, the claim of entitlement to service connection 
is denied.

Since the preponderance of the competent evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. Gilbert, 1 Vet. App. 49 1990).




d. Coronary artery disease

There is no competent evidence submitted showing that the 
veteran currently suffers from coronary artery disease that 
is due to service or due to diabetes mellitus.

In a May 2005 VA heart examination, the medical records 
revealed that the veteran was diagnosed and treated for 
hypertension in 1994; diabetes mellitus was first noted in a 
2003 medical treatment record; and, coronary artery disease 
by history was noted in a November 2004 medical report.  The 
examiner opined that it was less likely than not that the 
veteran's coronary artery disease was secondary to diabetes 
mellitus.  The rationale was that the veteran had 
longstanding hypertension and a 30-40 pack of cigarettes a 
year smoking history.  The onset of diabetes and coronary 
artery disease were about the same time. Hence, the Board 
concludes that the preponderance of the evidence is against 
finding a link between the veteran's period of service and 
coronary artery disease, or that coronary artery disease is 
due to diabetes mellitus. Consequently, the claim of 
entitlement to service connection is denied.

Since the preponderance of the competent evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. Gilbert, 1 Vet. App. 49 1990).

e.  Erectile dysfunction

In the April 2005 VA genitourinary examination the examiner 
noted that the veteran was first diagnosed with diabetes 
mellitus in February 2003.  The veteran reported a 3 to 4 
year history of erectile dysfunction.  This would place the 
onset of erectile dysfunction about the same time as diabetes 
was diagnosed.  

However, the Board notes that a medical record dated in 
October 1994 from Neal B. Green, M.D., notes that he had 
treated the veteran for high blood pressure with Hygroton and 
Capoten. He noted that while it controlled the veteran's 
blood pressure it resulted in male impotence.

As the evidence shows that erectile dysfunction (male 
impotence) was diagnosed as early as 1994, it predates the 
veteran's being diagnosed with diabetes mellitus by at least 
9 years.  Hence, the Board concludes that the preponderance 
of the evidence is against finding a link between erectile 
dysfunction and the appellant's period of service and against 
finding that it is due to diabetes mellitus.  Consequently, 
the claims of entitlement to service connection for erectile 
dysfunction is denied.

Since the preponderance of the competent evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. Gilbert, 1 Vet. App. 49 (1990).

f. Cataracts

In this case, there is no competent evidence submitted 
showing that the veteran currently suffers from cataracts.

A February 2005 Columbia Eye Clinic, p.a., letter noted a two 
year history of diabetes mellitus. No cataracts or 
retinopathy was noted and an evaluation for glaucoma was 
normal. 

Service connection cannot be granted if there is no present 
disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim. Brammer, 3 Vet. App. 223, 225 
(1992).
Again, service connection is denied.


 
ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy, unspecified, is 
denied.

Service connection for cataracts, including as due to 
diabetes mellitus.

Service connection for coronary artery disease is denied.

Service connection for peripheral vascular disease, right 
lower extremity is denied.

Service connection for peripheral vascular disease, left 
lower extremity is denied.

Entitlement to an evaluation in excess of 30 percent for 
chronic renal insufficiency is denied.


REMAND

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), it was held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the May 2005 VCAA letter 
does not contain the level of specificity set forth in 
Vazquez-Flores.  Further, this procedural defect constitutes 
prejudicial error in this case because there is no evidence 
of actual knowledge on the part of the veteran or in other 
documentation in the claims file.  See Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  Accordingly, the case is 
remanded for the following actions:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance with 
Vazquez-Flores v. Peake (cited to and 
discussed above).  

2.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue from VA and non-VA 
medical providers should be obtained and 
made a part of the record

3.  After ensuring that the development 
is complete, further adjudication of the 
veteran's claim should be conducted.  If 
the claim is not fully granted, a 
supplemental statement of the case should 
be issued before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


